                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  JONESBORO DIVISION


HANOVER INSURANCE COMPANY                                                 PLAINTIFF


V.                                    3:18CV00054 JM


DUNBAR MECHANICAL CONTRACTORS LLC,
dba DUNBAR MECHANICAL CONTRACTORS
INC.                                                                      DEFENDANT

                                            ORDER

       After review of the Plaintiff=s Motion for Judgment on the Pleadings, Defendant’s

Response and Plaintiff’s Reply, the Court finds that the Motion should be converted to a Motion

for Summary Judgment under Federal Rule of Civil Procedure 12(d).

       If the parties have an objection to the conversion of this motion to a summary judgment

motion, please file a response citing authority for your objection by Monday, March 4, 2019.

Otherwise, you may submit any supplemental material in support of your Motion or Response on

or before March 29, 2019. Each party will have until April 12, 2019 to respond to the

supplemental material.

       IT IS SO ORDERED this 27th day of February, 2019.



                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District Judge
